UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04625 Midas Special Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Midas Special Fund, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. MIDAS SPECIAL FUND, INC. APPLE INC. Ticker:AAPLSecurity ID:037833100 Meeting Date: FEB 25, 2010Meeting Type: Annual Record Date:DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder BERKSHIRE HATHAWAY INC. Ticker:BRK.ASecurity ID:084670207 Meeting Date: JAN 20, 2010Meeting Type: Special Record Date:NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management 2 Approve Split of Class B Stock Without Splitting Class A Stock For For Management 3 Adjust Par Value of Common Stock For For Management 4 Increase Authorized Common Stock For For Management 5 Remove Requirement of Issuing Physical Stock Certificates for Class B Stock Upon Conversion of Class A Stock For For Management BERKSHIRE HATHAWAY INC. Ticker:BRK.BSecurity ID:084670702 Meeting Date: MAY 1, 2010Meeting Type: Annual Record Date:MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren E. Buffett For For Management Elect Director Charles T. Munger For For Management Elect Director Howard G. Buffett For For Management Elect director Stephen Burke For For Management Elect Director Susan L. Decker For For Management Elect Director William H. Gates III For For Management Elect Director David S. Gottesman For For Management Elect Director Charlotte Guyman For For Management Elect Director Donald R. Keough For For Management Elect Director Thomas S. Murphy For For Management Elect Director Ronald L. Olson For For Management Elect Director Walter Scott, Jr. For For Management BROOKFIELD ASSET MANAGEMENT INC. Ticker:BAM.ASecurity ID:112585104 Meeting Date: MAY 5, 2010Meeting Type: Annual Record Date:MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marcel R. Coutu For For Management Elect Director Maureen Kempston Darkes For For Management Elect Director Lance Liebman For For Management Elect Director G. Wallace F. McCain For For Management Elect Director Frank J. McKenna For For Management Elect Director Jack M. Mintz For For Management Elect Director Patricia M. Newson For For Management Elect Director James A. Pattison For For Management 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management CANADIAN NATURAL RESOURCES LTD. Ticker:CNQSecurity ID:136385101 Meeting Date: MAY 6, 2010Meeting Type: Annual/Special Record Date:MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Catherine M. Best For For Management Elect Director N. Murray Edwards For For Management Elect Director Gary A. Filmon For For Management Elect Director Gordon D. Giffin For For Management Elect Director Steve W. Laut For For Management Elect Director Keith A.J. MacPhail For For Management Elect Director Allan P. Markin For For Management Elect Director Frank J. McKenna For For Management Elect Director James S. Palmer For For Management Elect Director Eldon R. Smith For For Management Elect Director David A. Tuer For For Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Approve Stock Split For For Management 4 Amend Stock Option Plan For Against Management COSTCO WHOLESALE CORPORATION Ticker:COSTSecurity ID:22160K105 Meeting Date: JAN 28, 2010Meeting Type: Annual Record Date:NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director B.S. Carson, Sr., M.D. For For Management Elect Director William H. Gates For For Management Elect Director Hamilton E. James For For Management Elect Director Jill S. Ruckelshaus For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management GOLDMAN SACHS GROUP, INC., THE Ticker:GSSecurity ID:38141G104 Meeting Date: MAY 7, 2010Meeting Type: Annual Record Date:MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lloyd C. Blankfein For For Management Elect Director John H. Bryan For For Management Elect Director Gary D. Cohn For For Management Elect Director Claes Dahlback For For Management Elect Director Stephen Friedman For For Management Elect Director William W. George For For Management Elect Director James A. Johnson For For Management Elect Director Lois D. Juliber For For Management Elect Director Lakshmi N. Mittal For For Management Elect Director James J. Schiro For For Management Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against For Shareholder 7 Report on Collateral in Derivatives Trading Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against For Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against For Shareholder GOOGLE INC. Ticker:GOOGSecurity ID:38259P508 Meeting Date: MAY 13, 2010Meeting Type: Annual Record Date:MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric Schmidt For For Management Elect Director Sergey Brin For For Management Elect Director Larry Page For For Management Elect Director L. John Doerr For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against For Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Chinese Operations Against Against Shareholder JOHNSON & JOHNSON Ticker:JNJSecurity ID:478160104 Meeting Date: APR 22, 2010Meeting Type: Annual Record Date:FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 13 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder JPMORGAN CHASE & CO. Ticker:JPMSecurity ID:46625H100 Meeting Date: MAY 18, 2010Meeting Type: Annual Record Date:MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Crandall C. Bowles For For Management Elect Director Stephen B. Burke For For Management Elect Director David M. Cote For For Management Elect Director James S. Crown For For Management Elect Director James Dimon For For Management Elect Director Ellen V. Futter For For Management Elect Director William H. Gray, III For For Management Elect Director Laban P. Jackson, Jr. For For Management Elect Director David C. Novak For For Management Elect Director Lee R. Raymond For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Report on Collateral in Derivatives Trading Against For Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder LEUCADIA NATIONAL CORPORATION Ticker:LUKSecurity ID:527288104 Meeting Date: MAY 10, 2010Meeting Type: Annual Record Date:MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ian M. Cumming For For Management Elect Director Paul M. Dougan For For Management Elect Director Alan J. Hirschfield For For Management Elect Director James E. Jordan For For Management Elect Director Jeffrey C. Keil For For Management Elect Director Jesse Clyde Nichols, III For For Management Elect Director Michael Sorkin For For Management Elect Director Joseph S. Steinberg For For Management 2 Ratify Auditors For For Management TRAVELERS COMPANIES, INC., THE Ticker:TRVSecurity ID:89417E109 Meeting Date: MAY 4, 2010Meeting Type: Annual Record Date:MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan L. Beller For For Management Elect Director John H. Dasburg For For Management Elect Director Janet M. Dolan For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Jay S. Fishman For For Management Elect Director Lawrence G. Graev For For Management Elect Director Patricia L. Higgins For For Management Elect Director Thomas R. Hodgson For For Management Elect Director Cleve L. Killingsworth, Jr. For For Management Elect Director Blythe J. McGarvie For For Management Elect Director Donald J. Shepard For For Management Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Midas Special Fund, Inc. By: /s/ John F. Ramirez John F. Ramirez, Chief Compliance Officer Date: August 26, 2010
